Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Amy Purcell on 6/2/22.
The application has been amended as follows: 
	IN THE CLAIMS:
 
In line 22 of the instant claim 25 please delete “, optionally”
In lines 1-3 of the instant claim 27 please delete “as defined in claim 1 in which each of the carboxylic groups R linked to the nitrogen atoms of the macrocycle is in a protected form as tert-butyl ester” and insert “of formula (I)  

    PNG
    media_image1.png
    96
    399
    media_image1.png
    Greyscale

where:
R  is  -CH(R1)-COOC(CH3)3, where:
R1	is H or a C1-C3 alkyl chain that is optionally substituted by a C1-C3 alkoxy or C1-C3 hydroxyalkoxy group;
n 	is  1 or 2;
R2	is selected from the group consisting of: an aryl ring; a cyclohexyl ring; a C1-C5 alkyl substituted by one or more C1-C8 hydroxyalkoxy groups, or by a cycloalkyl ring; a group of formula -(CH2)sCH(R3)-G; and a C5-C12 hydroxyalkyl comprising at least 2 hydroxyl groups; 
in which
s 	is 0, 1 or 2;
R3  is H, or an arylalkylene or cycloalkyl-alkylene having from 1 up to 3 carbon atoms in the alkylene chain; 
G	is a group selected from -PO(OR4)2, -PO(R5)(OR4) and  –COOH; in which
R4	independently of one another is H or C1-C5 alkyl; 
R5	is an aryl or a cyclohexyl ring, or C1-C5 alkyl which is optionally substituted by an aryl or cyclohexyl ring; and
L 	is a C1-C6 alkylene interrupted by one or more –N(R’2)– groups, and optionally substituted by one or more substituent groups selected from hydroxyl, C1-C3 alkoxy and C1-C3 hydroxyalkoxy, where
R’2	is, independently, as defined for R2,
or a physiologically acceptable salt thereof” in its place.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the compounds of the instant claims comprise an L moiety which is required to be C1-C6alkylene interrupted be one or more      -N(R’2)- groups and were not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618